PER CURIAM.
Save Anna Maria, Inc. (SAM) appeals a final order of the Florida Department of Transportation (DOT) issued in an administrative proceeding involving a challenge by SAM to DOT’s decision to replace the existing drawbridge from Bradenton to Anna Maria Island with a fixed-span, high-level bridge. DOT’s final order rejected certain findings of fact in the hearing officer’s recommended order which SAM seeks to have reinstated.
We have reviewed the record and considered the requirements of chapter 120, Florida Statutes (1997), and find no error requiring reversal. DOT’s final order is, therefore, affirmed.
PARKER, A.C.J., and FULMER and GREEN, JJ., Concur.